Exhibit 10.7

NEITHER THIS AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE (THIS “NOTE”) NOR
THE UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
AS AMENDED OR THE SECURITIES LAWS OF ANY STATE AND NEITHER THIS NOTE NOR ANY
SECURITIES ISSUED PURSUANT TO ITS CONVERSION MAY BE SOLD OR TRANSFERRED IN THE
ABSENCE OF REGISTRATION THEREUNDER OR AN EXEMPTION THEREFROM.

THIS NOTE, THE OBLIGATIONS HEREUNDER AND ANY LIENS SECURING SUCH OBLIGATIONS ARE
SUBJECT TO THE SUBORDINATION AGREEMENT (AS DEFINED BELOW).

THIS NOTE WILL BE CONSIDERED TO HAVE BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT
(“OID”) FOR PURPOSES OF SECTIONS 1271 ET SEQ. OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED. FOR INFORMATION REGARDING THE ISSUE PRICE, ISSUE DATE, AMOUNT
OF OID PER US$1,000 OF PRINCIPAL AMOUNT AND YIELD TO MATURITY FOR PURPOSES OF
THE OID RULES, PLEASE CONTACT THE TREASURER OF THE BORROWER AT 11011 VIA
FRONTERA, SUITE A, SAN DIEGO, CA 92127.

AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE

 

US$3,509,536.50    March 5, 2018    New York, New York

FOR VALUE RECEIVED, the undersigned, TURTLE BEACH CORPORATION, a Nevada
corporation (the “Company”), hereby promises, subject to the terms and
conditions hereof including Section 5, to pay to the order of SG VTB HOLDINGS,
LLC (together with any successors and/or assigns, the “Holder”), in lawful money
of the United States of America and in immediately available funds, the
US$3,509,536.50 (or such lesser or greater principal amount owed from time to
time) (the “Principal Amount”) together with any accrued interest thereon that
has not been capitalized, plus any Principal Increases (as defined below)
together with any accrued interest thereon that has not been capitalized, on
June 5, 2023 (the “Maturity Date”).

This Note amends and restates in its entirety that certain Subordinated
Promissory Note dated November 15, 2015 (as the same has been amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Original Note”), made by Company in favor of the Holder in the
original principal amount of US$2,500,000 and for which, as of March 5, 2018
(the “Restatement Effective Date”), the principal amount (excluding any unpaid
interest not yet accreted to principal or paid in cash) outstanding is
US$3,509,536.50 immediately prior to being amended and restated hereby. The
Company and the Holder acknowledge and agree that as of the Restatement
Effective Date upon and after giving effect to the amendment and restatement of
the Original Note hereby, a total of US$3,509,536.50 will be outstanding under
this Note and, the Original Note shall be deemed to be replaced by this Note.
Notwithstanding the foregoing, it is expressly agreed and understood that this
Note does not extinguish the outstanding indebtedness evidenced by the Original
Note and is not intended to be a substitution or novation of the original
indebtedness, which shall continue in full force and effect except as
specifically amended and restated hereby.



--------------------------------------------------------------------------------

1. Interest. Interest shall accrue on the Principal Amount and on any Principal
Increases at a rate per annum equal to Applicable Rate (as defined below) from
the date hereof until the repayment in full of the Principal Amount plus any
Principal Increases together with any accrued interest thereon that has not been
capitalized. “Applicable Rate” means (i) LIBOR plus 9.1% per annum, from and
including the Restatement Effective Date until the six (6) month anniversary
thereof and (ii) 15% per annum, at all other times; it being understood that the
Applicable Rate shall be LIBOR plus 9.1% per annum at all times if the Company
repays at least US$2,500,000.00 of the Principal Amount before the six (6) month
anniversary of the Restatement effective date; it being further understood that
upon the occurrence and during the continuance of an Event of Default or an
event of default under any Senior Credit Document, the then Applicable Rate
shall automatically increase by 2.0% per annum. Interest on this Note shall be
calculated based on a 365-day year and shall be paid quarterly by increasing the
principal amount of this Note (any such increase, a “Principal Increase”) by an
amount equal to the interest accrued on the Principal Amount (as increased by
the Principal Increases) during such quarter.

2. Payments. The principal of this Note, together with accrued but unpaid
interest thereon, shall be immediately due and payable and shall be repaid in
full upon the earliest occurrence of the Maturity Date or a Change of Control,
in each case subject to Section 5 and unless the holders of a majority of the
aggregate outstanding principal amount of the Note (“Majority in Interest”)
shall otherwise agree in writing. For this purpose, a “Change of Control” has
the meaning set forth in the Credit Agreement referenced in Section 5(a)(i)
hereof. Notwithstanding anything herein to the contrary, commencing with the
first accrual period (as defined in Code Section 1272(a)(5)) following the fifth
anniversary of the “issue date” of the Note (as defined in Treasury Regulations
Section 1.1273-2(a)(2)), and continuing with each accrual period thereafter, the
Company shall pay in respect of the Note, on or before the end of such accrual
period, an amount in cash equal to the AHYDO Catch-Up Payment.

3. Prepayment. Subject to Section 5 hereof, this Note may be prepaid at any time
in whole or in part without premium or penalty.

4. Method of Payment. All payments hereunder shall be made for the account of
the Holder at its office located at c/o Stripes Group, 402 West 13th Street, New
York, NY 10014 or to such other address as the Holder may designate in writing
to the Company.

5. Subordination.

(a) Certain Defined Terms. The following terms shall have the following
meanings:

(i) “AHYDO Catch-Up Payment” shall mean the minimum payment on the Note
sufficient to ensure that as of the close of an applicable accrual period, the
aggregate amount which would be includible in gross income with respect to such
Note before the close of such accrual period (as described in
Section 163(i)(2)(A) of the Code) does not exceed the sum (described in
Section 163(i)(2)(B) of the Code) of (i) the aggregate amount of interest to be
paid on such Note (including for this purpose any AHYDO Catch-Up Payments)
before the close of such accrual period plus (ii) the product of the issue price
of such Note as defined in Section 1273(b) of the Code and its yield to maturity
(within the meaning of Section 163(i)(2)(B) of the



--------------------------------------------------------------------------------

Code), with the result that such Note is not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1)(C) of the Code;
provided, however, for avoidance of doubt, that if the yield to maturity of such
Note is less than the amount described in Section 163(i)(1)(B) of the Code, the
AHYDO Catch-Up Payment shall be zero for each accrual period with respect to
such Note. This definition shall be interpreted consistently with the intent
that the Note shall not be an “applicable high yield discount obligation” (an
“AHYDO”) within the meaning of Section 163(i)(1) of the Code.

(ii) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(iii) “Credit Agreement” shall mean the Amended and Restated Loan, Guaranty and
Security Agreement, dated as of March 5, 2018, by and among the Company, Voyetra
Turtle Beach, Inc., a Delaware corporation, Turtle Beach Europe Limited, a
company limited by shares and incorporated in England and Wales with company
number 03819186, VTB Holdings, Inc., a Delaware corporation, the financial
institutions party thereto from time to time as lenders (the “Senior Lenders”),
Bank of America, N.A., a national banking association, as agent, collateral
agent and security trustee for the Senior Lenders (the “Agent”), and Bank of
America, N.A. as sole lead arranger and sole book runner, as the same has been
and may be amended, restated, amended and restated, supplemented, refinanced,
renewed, replaced or otherwise modified from time to time.

(iv) “Credit Agreement Debt” shall mean all Obligations under, and as defined
in, the Credit Agreement

(v) “Crystal Term Loan” shall mean the Amended and Restated Term Loan, Guaranty
and Security Agreement, dated as of March 5, 2018, by and among the Company,
Turtle Beach Europe Limited, a company limited by shares and incorporated in
England and Wales with company number 03819186, VTB Holdings, Inc., a Delaware
corporation, Voyetra Turtle Beach, Inc., a Delaware corporation, the financial
institutions party thereto from time to time as lenders (the “Term Lenders”),
Crystal Financial LLC, as agent, collateral agent and security trustee for the
Lenders (the “Term Agent”) and sole lead arranger and sole bookrunner and the
other parties thereto, as the same has been and may be amended, restated,
amended and restated, supplemented, refinanced, renewed, replaced or otherwise
modified from time to time.

(vi) “BOA Credit Documents” shall mean the Loan Documents, as defined in the
Credit Agreement, in each case, as the same have been and may amended, amended
and restated, supplemented, replaced or otherwise modified from time to time.

(vii) “Crystal Credit Documents” shall mean the Loan Documents, as defined in
the Crystal Term Loan, in each case, as the same have been and may amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time.

(viii) “Senior Credit Documents” shall mean, collectively, the BOA Credit
Documents and the Crystal Credit Documents, in each case, as the same have been
and may amended, amended and restated, supplemented, replaced or otherwise
modified from time to time.



--------------------------------------------------------------------------------

(ix) “LIBOR” shall mean the London Interbank Offered Rate administered by ICE
Benchmark Administration Limited (or any other person which takes of the
administration of that rate) for US Dollars. For all purposes under this Note
LIBOR shall be determined on the date of the Funding and thereafter as of each
date the interest has been capitalized (each such date, a “Determination Date”)
by reference to:

(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1
percent) appearing on relevant Bloomberg LIBOR Page or, as applicable, any
successor page as the London Interbank Offered Rate for deposits in US Dollars
at 11:00 AM (London time) two London business days before such Determination
Date for the period of 3 months commencing on such Determination Date and ending
on a date three months after such Determination Date;

(ii) in the event of the unavailability of the applicable Bloomberg Page, by the
rate per annum (rounded upwards, if necessary to the nearest 1/100 of 1 percent)
appearing on the Reuters LIBOR page as the London Interbank Offered Rate for
deposits of US Dollars at approximately 11:00 AM (London time) two London
business days before such Determination Date for the period commencing on such
Determination Date and ending on a date three months after such Determination
Date; or

(iii) in the event of the unavailability of both the applicable Bloomberg Page
and the Reuters Page, three month “ICE LIBOR Interbank Fixing Rate” (or its
successor) US Dollars as published in the World Interest Rates section of the
Financial Times newspaper two London business days before such Determination
Date.

If LIBOR shall be less than zero, such rate shall be deemed to be zero for
purposes of this Note.

(x) “Senior Debt” shall mean the Credit Agreement Debt and all Obligations
under, and as defined in, the Crystal Term Loan.

(b) Subordination Agreement. The Company and Holder agree that this Note is
subordinated to the Senior Debt, pursuant to the terms described in that certain
Subordination Agreement, dated November 15, 2016, as amended, restated, amended
and restated, or supplemented or otherwise modified from time to time, by and
among the Company, Turtle Beach Europe Limited, a company limited by shares and
incorporated in England and Wales with company number 03819186, VTB Holdings,
Inc., a Delaware corporation, Voyetra Turtle Beach, Inc., a Delaware
corporation, the Holder, the Agent and the Term Agent (the “Subordination
Agreement”).

6. Events of Default.

(a) An “Event of Default” occurs if:

(i) the Company defaults in the payment of the principal of, or interest on,
this Note when the same becomes due and payable at maturity, upon acceleration,
or otherwise; or



--------------------------------------------------------------------------------

(ii) the Company shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against the Company seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and in the case of any such proceeding instituted against the Company
such proceeding shall not be stayed or dismissed within sixty (60) days from the
date of institution thereof.

(b) Acceleration. Subject to the provisions of Section 5, if an Event of Default
(other than an Event of Default specified in clause (a)(ii) of Section 6) occurs
and is continuing, the holders of at least a Majority in Interest, by written
notice to the Company and the holders of Senior Debt (as provided in Section 11)
(an “Acceleration Notice”), may declare the unpaid principal of and accrued
interest on all of the Notes to be immediately due and payable. Upon such
declaration, if there is at such time any Senior Debt outstanding, the principal
of and interest on the Notes shall be due and payable upon the first to occur of
an acceleration under the applicable Senior Debt instrument or one hundred
eighty (180) days after receipt by the Agent and Term Agent of such Acceleration
Notice given hereunder. If an Event of Default specified in clause (a)(ii) of
Section 6 occurs, all principal of and interest on all of the Notes outstanding
shall ipso facto become and be immediately due and payable without any
declaration or other act on the part of the Holder. The holders of at least a
Majority in Interest, by written notice to the Company, may rescind an
acceleration and its consequences if (i) all existing Events of Default, other
than the nonpayment of principal of or interest on the Notes which has become
due solely because of the acceleration, have been cured or waived and (ii) the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction. Any amounts received by the Holder in connection with
any action taken pursuant to this Section 6(b) shall be subject to the
provisions of Section 5.

(c) [Reserved].

(d) Majority in Interest. The holders of a Majority in Interest may direct the
time, method and place of conducting any proceeding for any remedy available to
the holders of the Notes or exercising any trust or power conferred on them. The
Holder of this Note may not pursue a remedy with respect to this Note unless the
holders of at least a Majority in Interest consent to the pursuit of the remedy.
A holder may not use the provision hereof to prejudice the rights of another
holder or to obtain a preference or priority over another holder.

(e) Remedies Cumulative. A delay or omission by the Holder in exercising any
right or remedy accruing upon an Event of Default shall not impair the right or
remedy or constitute a waiver of or acquiescence in the Event of Default. No
remedy is exclusive of any other remedy. All remedies are cumulative to the
extent permitted by law.



--------------------------------------------------------------------------------

7. Amendment and Waiver.

(a) Consent Required. Subject to the Subordination Agreement, any term,
covenant, agreement or condition of the Notes may, with the consent of the
Company, be amended or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), if the
Company shall have obtained the consent in writing of the holders of at least a
Majority in Interest.

(b) Effect of Amendment or Waiver. Any amendment or waiver shall be binding upon
the Holder, upon each future holder of any Note and upon the Company, whether or
not such Note shall have been marked to indicate such amendment or waiver. No
such amendment or waiver shall extend to or affect any obligation not expressly
amended or waived or impair any right consequent thereon.

8. Replacement Notes. If a mutilated Note is surrendered to the Company or if
the Holder presents evidence to the reasonable satisfaction of the Company that
this Note has been lost, destroyed or wrongfully taken, the Company shall issue
a replacement note of like tenor if the requirements of the Company for such
transactions are met. An indemnity agreement may be required that is sufficient
in the reasonable judgment of the Company to protect the Company from any loss
which it may suffer. The Company may charge for its out-of-pocket expenses
incurred in replacing this Note.

9. No Recourse Against Others. No director, officer, employee or stockholder, as
such, of the Company shall have any liability for any obligations of the Company
under this Note or for any claim based on, in respect or by reason of, such
obligations or their creation. The Holder by accepting this Note waives and
releases all such liability. This waiver and release are part of the
consideration for the issue of this Note.

10. Notices. All notices provided for or permitted hereunder shall be made in
writing by hand-delivery, registered or certified first-class mail, fax or
reputable courier guaranteeing overnight delivery to the other party at the
following addresses (or at such other address as shall be given in writing by
any party to the others):

If to the Company, to:

Turtle Beach Corporation

11011 Via Frontera, Suite A

San Diego, CA 92127

Attention: John Hanson

with a copy (which shall not constitute notice) to:

Dechert LLP

1900 K Street, NW

Washington, D.C. 20006

Attention: Tony Chan

Fax: (202) 261-3117



--------------------------------------------------------------------------------

If to the Holder, to the Holder’s address as reflected in the books of the
Company.

If to the Agent:

Bank of America, N.A.

333 South Hope Street, 13th Floor

Los Angeles, California 90071

Attention: Matthew R. Van Steenhuyse

If to the Term Agent:

Crystal Financial LLC

Two International Place, 17th Floor

Boston, Massachusetts 02110

Attention: Mirko Andric

All such notices shall be deemed to have been duly given: when delivered by
hand, if personally delivered; four business days after being deposited in the
mail, postage prepaid, if mailed; and on the next business day, if timely
delivered to a reputable courier guaranteeing overnight delivery.

11. Successors, etc. This Note shall be binding upon and shall inure to the
benefit of the Holder and the Company and their respective successors and
permitted assigns.

12. Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY CERTIFIES THAT NEITHER THE OTHER
PARTY NOR ANY OF ITS REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IT WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. FURTHER,
EACH OF THE PARTIES ACKNOWLEDGES THAT THE OTHER PARTY RELIED ON THIS WAIVER OF
RIGHT TO JURY TRIAL AS A MATERIAL INDUCEMENT TO ENTER INTO THIS NOTE.

13. Costs of Enforcement. The Company is obligated to pay the costs of
enforcement of this Note (including without limitation the reasonable fees and
expenses of counsel) incurred by or on behalf of the holder of this Note.

14. Waiver of Notice, etc. The Company hereby waives presentment, notice of
dishonor or acceleration, protest and notice of protest, and any and all other
notices or demands in connection with the delivery, acceptance, performance,
default or enforcement of this Note.

15. Headings. The section headings of this Note are for convenience only and
shall not affect the meaning or interpretation of this Note or any provision
hereof.

16. Governing Law. This Note shall be deemed a contract under, and shall be
governed by and construed in accordance with, the laws of the State of New York
without giving effect to principles of conflicts of laws.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed, and
the Holder has caused this Note to be duly acknowledged, as of the date set
forth below.

 

TURTLE BEACH CORPORATION

By:  

/s/ John T. Hanson

  Name: John T. Hanson   Title:   Chief Financial Officer

ACKNOWLEDGED BY THE HOLDER

THIS          DAY OF                      2016:

 

SG VTB HOLDINGS, LLC

By:

 

/s/ Kenneth A. Fox

  Name: Kenneth A. Fox   Title:   Managing Member